IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00368-CV

           IN THE MATTER OF THE MARRIAGE OF
   CHRISTINE DARA STREVEY AND TRACY ELMER STREVEY, III
                                 AND
                       IN THE INTEREST OF
              J.S., B.S., E.S., AND R.S., CHILDREN



                          From the 413th District Court
                             Johnson County, Texas
                         Trial Court No. DC-D201600034


                           MEMORANDUM OPINION

       Appellant, Christine Dara Strevey, appeals the trial court’s Agreed Final Decree of

Divorce. She has now filed a motion to dismiss her appeal. The motion has been signed

by appellant and her attorney and is unopposed by appellee.

       Accordingly, the motion is granted, and this appeal is dismissed. See TEX. R. APP.

P. 42.1(a)(1).


                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 16, 2018
[CV06]




In the Matter of the Marriage of Strevey   Page 2